Barnard, P. J.:
There is no reason why the decree of the surrogate should be reversed. Henry Crossman executed his last will and testament in duplicate. The petition for the probate of the will did not mention that there were two duplicates, but it was plainly written on the back of the will that it was done in duplicate. It is undoubtedly true that when a will is done in duplicate that the revocation of either revokes the will as expressed in each duplicate, because the will is single and the evidence of it double. The time for the production of the duplicate will was at its probate. It was then the contestants’ right, and it was the duty of those then opposing’ probate to demand it. The will was proven without such demand. The present contestants have filed allegations against the will, its validity, its proof of execution and the mental capacity of the testator. Hpon the re-examination of the witnesses to prove the will the fact appears that it was executed in duplicate, and this duplicate copy is produced. It was never revoked so far as disclosed by the paper. It is as it was executed. We think that the petitioner was not required to state that the will was executed in duplicate or that both duplicates should be proposed for probate. The duplicates were not designed to be and were not in fact two wills, but each was executed so as to furnish a safeguard against loss. It now appears that there was no revocation of either paper. They are exactly similar. The omission of the name of .one executor and its interlineation in one of the duplicates accompanied by its annotation in the presence of the witnesses, in legal effect, made both papers identical. No just purpose is subserved by holding such a paper other than a literal reproduction of the other. It was *388an evident mistake of the copyist, and to avoid an entire new copy the interlineation was resorted to and it was noted in tbe attestation clause.
.Both papers express the name of the testator to- be Henry C. Grossman in the attestation clause. The testator’s name was simply Henry Grossman. There was an adopted son whose name was Henry O. Grossman; The will is proven to-have been executed by Henry Grossman, and he is correctly named in the will. The insertion- of the middle letter G., in the attestation clause, is not vital.
If there was no attestation clause and the will was properly proven it would be a good will. This will was properly executed and by the right- testator. The mistake of the person who transcribed the attestation clause should not have the effect to destroy the will.
The decree of the suri’Ogate should be affirmed, with costs.
Pratt and Dykman, JJ., concurred.
Decree of surrogate affirmed, with costs.